UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 22, 2010 AUDIOVOX CORPORATION (Exact name of registrant as specified in itscharter) Delaware 0-28839 (State or other jurisdiction of incorporation) (Commission File Number 13-1964841 (I.R.S. Employer Identification No.) 180 Marcus Blvd., Hauppauge, New York (Address of principal executive officers) (Zip Code) Registrant's telephone number, including area code (631) 231-7750 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of file following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(e)) Item 5.07Submission of Matters to a Vote of Security Holders On July 22, 2010, the following matters were voted upon and approved by Audiovox Corporation’s (the “Company”) shareholders at the Company’s Annual Meeting of Shareholders: The election of seven members to the board of Directors; and, The ratification of the appointment of Grant Thornton LLP as the Company’s independent registered public accounting firm for the fiscal year ending February 28, 2011. The following is a summary of the voting results for each matter presented to the shareholders: Election of Directors: Director's Name Votes For Votes Withheld Broker Non-Votes Class A Directors: Paul C. Kreuch, Jr. Dennis F. McManus Peter A. Lesser Philip Christopher Class A and B Directors: John J. Shalam Patrick M. Lavelle Charles M. Stoehr Ratification of the Appointment of Grant Thornton LLP as the Company’s independent registered public accounting firm for the fiscal year ending February 28, 2011: Votes For Votes Against Votes Abstained SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, theregistrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AUDIOVOX CORPORATION (Registrant) Date: July 23, 2010BY: Charles M. Stoehr Senior Vice President and Chief Financial Officer
